— Appeal by defendant from a judgment of the County Court, Westchester County (Martin, J.), rendered November 19, 1982, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s claim that his sentence is excessive lacks merit. The sentencing court was confronted, on one hand, with the defendant, a habitual criminal, and, on the other, with his codefendant, for whom the robbery appeared to be entirely out of character in view of his otherwise relatively solid background. Under the circumstances, the court was clearly justified in imposing the minimum sentence on the codefendant, while giving defendant close to the maximum sentence.
We have considered defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano, O’Connor and Lawrence, JJ., concur.